Title: To James Madison from Edmund Pendleton, 21 May 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir.
Virga. May 21, 1781
Yr obliging favr of the 1st hath raised my curiosity Yet I cannot but approve your Caution, and notwithstanding my keen appetite for News, I would rather be the last man in America to know an Interesting thing, than that our cause should be injured in the smallest degree by my knowing it the first. and I think I told you formerly that I entertained too high a sense of yr honour to expect or desire you to communicate any secrets of yr body: It gives me Satisfaction to find that European Politics wear a favourable Aspect for America.
I have read the Pennsylvania Law for giving Congress a Revenue Independent of the Individual States, and cannot but much approve the Spirit of it, not only as it tends to give more Stable dignity to that Great Council, but the subject of taxation promises an Additional Cement to the Union, by Interesting each State in some degree in the trade of the whole; two doubts appear to me to arise upon the propriety of this Act however, which I mention, that you may if it can be done, remove them & prevent what may otherwise prove some obstruction to the Passage of a Similar Act here, as I mention’d them to a Gentn of our Assembly, who meant to be a Warm Advocate for such a law.
1. The law is perpetual, and as it is in general a dangerous Policy to lay such a tax, so it appears to me particularly wrong to do so in the Infancy of States, and upon an Opening trade, when no just estimate can be made of what it probably may amount to, when that trade comes to maturity. I should rather think it should be for a term only when experience may teach whether it is proper to continue, increase or diminish it.
The 2d Objection is to the mode—the law says it shall be “levied & collected as Congress shall direct.” Now how can Congress direct and inforce the Collection of this money, without Judiciary & Executive Powers, which may Interfere with the internal Government reserved to each State by the confederation. I should think therefore that the law imposing the duty should point out the mode of Collection & give speedy and Adequate remedies to inforce the Payment to such person as Congress shall appoint in each State to receive it, and to be subject to their disposition, which will preserve their uncontrollable power over the money without the other Inconveniences. It might give them indeed some Additional weight to have the appointment of the several Collectors, but as it appears to me that they must necessarily be the Naval officers, I suppose the States will scarcely agree to leave the Appointment of them, who are necessary & important Officers in many State Affairs to Congress. you’l consider these things & give me yr sentiments upon them as soon as convenient.
It is confidently said that Clinton is arrived in our Bay, but I give no credit to it—nor indeed can I to any thing I hear even from James River. General Philips is certainly dead & the Command is again in Arnold, between whom and the Marquis nothing material has yet happened, how soon they may begin I dont know. Reports as to Ld Cornwallis are various—he has been said to be at Halifax, Hicks’s Ford & even at Petersburg, but now is left at Tar River in North Carolina, from whence he sent Cols Hamilton & Tarleton to Hallifax without opposition, nay, they are even brought to Petersburg, but I can’t rely upon any part of it. Nor on the Reports of Green’s being in Possession of Camden, which we have had for two days.
I am told our Army are well supplied with Provisions at present, and I doubt not but the Collection of one tenth of our Cattle lately made, & which are now fatting in the several Counties, will keep up the supply through the year, we shall also furnish them with some Bacon for change of Diet. Adieu for this week.
Yrs Affecty
Edmd. Pendleton
